Citation Nr: 0409386	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  04-07 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for jungle rot.  

2.  Entitlement to service connection for a tooth disorder.  

3.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
borderline personality disorder (claimed as nerves.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel



INTRODUCTION

The veteran had active duty from January 1966 to January 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, from a claim received by VA on January 17, 2003.  

The veteran requested a hearing by a Veterans' Law Judge, 
sitting at the RO, in August 2003, and again in February 
2004.  The VA Form 8 also notes that a travel board hearing 
is requested.  In the March 2004 letter from his 
representative, it is noted that the veteran first requests a 
travel board hearing at the RO.  Although a second sentence 
refers to a videoconference hearing, this matter is referred 
to the RO for any necessary clarification.  

Additionally, the Board notes that the veteran appeared to 
claim service connection for a shoulder condition in his 
claim that was received by VA on January 17, 2003, via 
submission of VA Form 21-526, but that he did not 
specifically refer to it on the 21-4138 that was submitted in 
conjunction with that claim.  This matter is referred to the 
RO for any appropriate action.  

Last, the appeal is remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.  

REMAND

The case is REMANDED to the regional office (RO) for the 
following development:

The RO should attempt to schedule a 
travel board hearing, taking any 
indicated action that may become 
appropriate, as noted above.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


